Broyles, O. J.
While the evidence tending to connect the accused with the offense charged was circumstantial, this court can not say, as a matter of law, that the jury were not authorized to find that the evidence was sufficient to exclude every reasonable hypothesis save that of the defendant’s guilt; and, the finding of the jury having been approved by the trial judge, and no error of law appearing, this court is without authority to interfere.

Judgment affirmed.


Luke and Bloodwrth, JJ., concur.